Title: To John Adams from Benjamin Stoddert, 19 January 1801
From: Stoddert, Benjamin
To: Adams, John



Sir
19. January 1801.

The bad weather prevented my doing myself the honor of calling this morning, to mention, at the request of some Members of Congress—that the Judiciary bill would be taken up in the House of Representatives tomorrow—& be passed upon.
As the bill proposes a reduction of the Judges to five—and as there are already five Judges in commission, it is suggested that there might be more difficulty in appointing a chief Justice without taking him from the present Judges, after the passage of this bill even by one Branch of the Legistature, than before. I have the honor to be / with the highest Respect / & esteem sir Yr most / Obed. Servt

Ben. Stoddert.